Citation Nr: 1714358	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-34 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to a rating in excess of 30 percent for service-connected depression, not otherwise specified (NOS), from May 1, 2006 to February 13, 2008.

2.   Entitlement to a compensable disability rating for service-connected residuals of cysts and adhesions of the ovaries and fallopian tubes, status post lysis and left salpingo-oophorectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at the local RO.  A transcript of the hearing has been associated with the claims file.

In March 2014, the Board remanded these issues for further development.  Subsequently, in March 2016, the Board remanded the issue of entitlement to a compensable rating for service-connected residuals of cysts and adhesions of the ovaries and fallopian tubes, status post lysis and left salpingo-oophorectomy, denied a rating in excess of 30 percent for depression from May 1, 2006 to February 13, 2008, and granted a 50 percent rating thereafter. 

The Veteran appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (CAVC).  A Joint Motion for Partial Remand (JMR) was filed in December 2016 and in December 2016, CAVC issued an Order vacating the March 2016 decision to the extent that it denied a rating in excess of 30 percent for the period from May 1, 2006 to February 13, 2008, and returned the case to the Board for action consistent with the JMR.

The JMR specifically indicated that the Veteran did not wish to pursue her appeal with respect to entitlement to a rating in excess of 50 percent for depression from February 14, 2008. 

With regard to the Veteran's claim for entitlement to a compensable disability rating for service-connected residuals of cysts and adhesions of the ovaries and fallopian tubes, status post lysis and left salpingo-oophorectomy, the Board notes that a review of the file reveals that the Board's March 2016 remand directives were complied with.  Specifically, outstanding VA treatment records were obtained and the Veteran was afforded a VA examination to evaluate the current nature and severity of her service-connected disability.  Therefore, there has been substantial compliance with the Board's March 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes that additional evidence has been associated with the Veteran's claims file since the September 2016 issuance of the supplemental statement of the case.  In February 2017, the Veteran submitted waiver of AOJ consideration.  Therefore, the Board may properly consider this evidence.     



FINDINGS OF FACT

1.   Pertinent to the May 1, 2006 date of claim for increase and prior to February 14, 2008, the Veteran's depression was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, anxiety, panic, difficulty sleeping, and an inability to relate to others.

2.   The Veteran's residuals of cysts and adhesions of the ovaries and fallopian tubes, status post lysis and left salpingo-oophorectomy, have been manifested by removal of her left ovary; the Veteran is separately rated for urinary incontinence and her later hysterectomy and right ovary removal is not a progression of her service-connected disability. 


CONCLUSIONS OF LAW

1.   From May 1, 2006 to February 13, 2008, the criteria for a rating in excess of 30 percent for depression have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.   The criteria for a compensable disability rating for residuals of cysts and adhesions of the ovaries and fallopian tubes, status post lysis and left salpingo-oophorectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.116, Diagnostic Code 7619 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2006 letter, sent prior to the rating decision issued in October 2006, advised the Veteran of the evidence and information necessary to substantiate her claims for increased ratings as well as her and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided examples of the types of evidence that is relevant to establishing entitlement to increased compensation.  Additionally, this letter advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including VA outpatient treatment records and all private treatment records identified by the Veteran and record.  Notably, neither the Veteran nor her representative have identified any additional, outstanding records necessary for the adjudication of the increased rating claims that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Additionally, the Veteran has been provided with VA examinations in conjunction with her depression and ovary claims, including in June 2006, May 2014, and June 2016.  Neither the Veteran nor her representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

The Veteran also offered testimony before the undersigned Acting Veterans Law Judge in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

In this case, during the May 2011 hearing, the undersigned Acting Veterans Law Judge noted the issues on appeal and the Veteran provided testimony regarding the nature and severity of her depression and ovary disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion indicated there was outstanding evidence relevant to the increased rating claim on appeal, the Board remanded the claims in March 2014 to obtain such evidence and afford the Veteran additional VA examinations to determine the nature and severity of her disabilities.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board may proceed to adjudicate the claims based on the current record.

Finally, as noted previously, the Board remanded this case in March 2014 in order to obtain outstanding VA records, allow the Veteran to identify any relevant private treatment records, and afford her a new VA examination.  In May 2016, the Board again remanded the Veteran's appeal to obtain outstanding treatment records and a VA examination.  Review of the record reveals that the AOJ obtained all outstanding VA treatment records and all private treatment records identified by the Veteran.  Additionally, as indicated in the preceding paragraph, the Veteran was afforded VA examinations for her depression and ovary disabilities in May 2014.  Another VA examination for her ovary disability was obtained in June 2016.  There is no indication that the depression examination was inadequate.  Additionally, the May 2014 and June 2016 VA examinations for the Veteran's ovary disability are adequate for adjudication purposes.  Therefore, the Board finds that the AOJ has substantially complied with the March 2014 and March 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.   Increased Ratings

The Veteran is seeking a rating in excess of 30 percent for her service-connected depression and a compensable rating for her service-connected ovary disability.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Depression NOS

Service connection for depression was established in January 2002, at which time the RO assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, effective October 10, 2001.  In June 2005, the RO increased the Veteran's rating to 30 percent, effective June 15, 2004. 

On May 1, 2006, the Veteran filed an informal claim seeking an increased rating for her service-connected depression disability.  In an October 2006 rating decision, the RO denied the Veteran's claim by continuing the 30 percent rating.  The Veteran disagreed with the 30 percent rating assigned to her service-connected depression and perfected an appeal as to that issue.  Thereafter, in September 2014, the RO increased the Veteran's rating to 50 percent, effective from May 12, 2014.  As noted above, in March 2016, the  Board granted a 50 percent rating from February 14, 2008. 

Here, pursuant to the December 2016 JMR, the relevant period under appeal is from May 1, 2006 to February 13, 2008, as the Board has already adjudicated the appropriate rating since February 14, 2008, and that portion of the Board's March 2016 decision was not remanded by the Court for further adjudication. 

Depression is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DIAGNOSTIC CODE 9434.  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9434. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2016).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014 as in the instant case.  See 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  Hence, DSM-IV is still the governing directive for this case.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  In this regard, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.

The pertinent evidence of record for the period on appeal consists of a VA examination report dated in June 2006, VA outpatient treatment records dated from May 2005 to February 2008 (which includes the one year period prior to the May 2006 date of receipt of the Veteran's increased rating claim), and lay statements submitted by the Veteran in support of her claim, to include her testimony at her May 2011 Board hearing.

VA treatment records dated from 2005 to 2006 show that the Veteran endorsed continued symptoms of anxiety, panic, and anger, but she stated that her symptoms were less severe than before.  With respect to her temper and anger, she explained that while she yelled ad others, she did not act out physically.  Despite the foregoing, mental status examination revealed the Veteran was consistently appropriately groomed, with unremarkable psychomotor activity.  Her speech was normal in rate, tone, volume, and rhythm.  Her thought process was goal directed and her thought content did not reveal any suicidal or homicidal ideation or evidence of psychosis.  Her cognition and judgment were consistently intact; however, her insight varied from fair to good.  Her affect was also consistently described as appropriate and stable, while her mood was consistently euthymic.  From 2005 to 2006, the Veteran's GAF scores ranged from 68 to 70.  See VA treatment records dated July 2005 and April 2006. 

At the June 2006 VA examination, the Veteran reported that her symptoms included an inability to sleep, depression that was aggravated by hormonal changes and her heavy periods, difficulty concentrating, and difficulty relating to others.  She reported experiencing a persistent state of sadness with the reality that she may not be able to have children as a result of her gynecological issues and the examiner noted that, without medication, the Veteran's depression would be dangerous.  The examiner noted that the Veteran had good response to psychotherapy.  The Veteran reported that she continued to work at the United States Postal Service (USPS); however, she reported having a fair to poor relationship with her co-workers and supervisors and worked from 10 pm to 6 am to avoid interactions with others. 

Mental status examination revealed the Veteran's orientation, concentration, memory, abstract thinking, and communication were within normal limits, and that her appearance, hygiene, and behavior were appropriate.  The examiner specifically noted that her speech was spontaneous, coherent, and relevant.  The Veteran's affect was flat and her mood was depressed.  The examiner noted that the Veteran experienced near-continuous depression which did not affect her ability to function independently.  Indeed, despite the foregoing, the Veteran's thought process was appropriate and her thought content was normal.  She denied experiencing suicidal or homicidal ideations, panic attacks, delusions, suspiciousness, hallucinations, or obsessional rituals.  The examiner noted that the Veteran did not have any difficulty understanding commands, and assigned a GAF score of 60.  In sum, the examiner noted that the Veteran's depression resulted in occasional interference with her activities of daily living and she had difficulty establishing and maintaining effective work and social relationships because of her inability to relate to others. 

VA treatment records from November 2007 indicate that the Veteran complained of depression "on and off".  She reported she was married.

During her May 2011 Board hearing, the Veteran testified that she stayed away from people and cried a lot.  She stated that she slept a lot when she was depressed and denied having a social life, as she stayed alone and did not go around family often.  Nevertheless, she reported that she remained employed and that, while her medication made her tired sometimes, it did not affect her employment. 

Having thoroughly reviewed all of the evidence of record, the Board finds that for the period from May 1, 2006 to February 13, 2008, a rating in excess of 30 percent is not warranted for the Veteran's service-connected depression.

In making this determination, the Board notes that the evidence dated from May 2005 to February 2008, shows that the Veteran's service-connected depression manifested by depression, anxiety, panic, difficulty sleeping, and an inability to relate to others; all of which are contemplated in the current 30 percent rating.  In 2005 to 2006, the Veteran reported that her anxiety, panic, and anger were less severe than before and her mood was consistently euthymic.  She also denied having panic attacks at the June 2006 VA examination.  The Board acknowledges that on VA examination in June 2006, the examiner found that the Veteran's depression resulted in occasional interference with her activities of daily living and that she had difficulty establishing and maintaining effective work and social relationships because of her inability to relate to others.  Indeed, the Veteran reported that she had a fair to poor relationship with her supervisors and co-workers.

Nevertheless, the evidence shows that the Veteran was generally functioning satisfactorily with routine behavior, self-care, and normal conversation, with no impairment in thought process or content.  The medical evidence prior to February 14, 2008 does not show that the Veteran suffered from more than once a week panic attacks or memory impairment.  Further, the Veteran did not exhibit a significant number of symptoms consistent with those characteristic of the criteria for a 50 percent rating, such as flattened affect, circumstantial, circumlocutory or stereotyped speech, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking and disturbances of motivation and mood.  In sum, the Board finds that the Veteran's symptoms of depression, anxiety, panic, difficulty sleeping, and an inability to relate to others are not of similar severity, frequency, and duration to those listed in the criteria for a 50 percent rating and therefore more nearly approximates the current 30 percent rating.

Moreover, the Board finds it significant that the Veteran's GAF scores ranged from 68-70 from 2005-2006, which is indicative of some mild symptoms.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board also notes that the mental status examination conducted prior to February 2008 indicate only varying symptoms that  resulted in no more than a mild to moderate decrease in occupational and social functioning, which is indicative of no more than a 30 percent rating.  The Board acknowledges that the Veteran was assigned a GAF score of 60 on VA examination in June 2006 and during VA treatment in November 2007, which is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Indeed, the Board acknowledges that these scores are consistent with the Veteran's reports of having a fair to poor relationship with her co-workers and supervisors.  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  When considering all of the symptoms reported by the Veteran, and the Veteran's whole disability picture, the Board finds that these symptoms more nearly approximate those contemplated by the 30 percent rating.  The Veteran has only endorsed one symptom she experienced, an inability to relate to others, that more nearly approximates the 50 percent rating.  In sum, the lower GAF scores are not consistent with the objective findings.    

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442.  However, when considering all of the Veteran's symptoms, the Board finds that the overall impairment caused by depression, anxiety, panic, difficulty sleeping, and an inability to relate to others does not more nearly approximate occupational and social impairment with reduced reliability and productivity.

Overall, as explained above, the Board finds that prior to February 14 2008, while the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, her symptoms have not been of the severity, frequency, and the Veteran has not demonstrated or endorsed many of the severe symptoms enumerated for the 50 percent rating.  As instructed by Mauerhaun, the Board must consider the totality of the Veteran's symptomatology and circumstances when adjudicating the appropriate schedular rating under Diagnostic Code 9434.  Here, as noted above, while the Veteran was found to have had difficulty establishing and maintaining effective work/school and social relationships because of her inability to relate to others, she still was able to continue to work with others and also hold a marriage.  Additionally, her VA treatment records show that her depression was "on and off".  Therefore, when considering all of the Veteran's symptoms, the evidence of record does not show that the Veteran's disability has been manifested by, or has more nearly approximated, by a 50 percent rating or higher.

Residuals of Cysts and Adhesions of the Ovaries and Fallopian Tubes

In this case, the Veteran seeks a compensable disability rating for service-connected residuals of cysts and adhesions of the ovaries and fallopian tubes, status post lysis and left salpingo-oophorectomy.  The Veteran is currently rated as non-compensable under Diagnostic Code 7619.

The Veteran contends that the current rating does not accurately reflect the severity of her condition.  Specifically, she contends that her insides were "packed back in" after her in-service surgery and she had many complications after the surgery.

Diagnostic Code (DC) 7619 provides that a 100 percent rating is assigned for 3 months after ovary removal.  Thereafter, a 30 percent rating is assigned for complete removal of both ovaries and a noncompensable rating is assigned for removal of one ovary with or without partial removal of the other.  38 C.F.R. § 4.116, Diagnostic Code 7619.

38 C.F.R. § 4.116, Note 2 provides that disabilities rated under DCs for Gynecological Conditions and Disorders of the Breast should be reviewed for consideration of entitlement to special monthly compensation under 38 C.F.R. § 3.350.  The Board notes that the Veteran is already in receipt of special monthly compensation at the "K" level under 38 C.F.R. § 3.350 (a) for anatomical loss of a creative organ (right ovary) effective January 8, 1996.  Thus, further consideration of this provision is not warranted.

VA treatment records from January 2005 indicate that the Veteran had ovulation pain in the eight months prior.  VA treatment records from January 2006 document that the Veteran experienced pain and moderate cramping with her menses.  She also complained of pelvic pain in the week before and after menses.  VA treatment records from February 2006 indicate that she did not experience pelvic pain or vaginal discharge.  She continued to have dysmenorrhea and was told it was due to scar tissue.

The Veteran was afforded a VA examination in June 2006.  The examiner noted that the Veteran had been suffering from cysts and adhesions to the ovaries and fallopian tubes status post lysis and left salopingo-oopherectomy and the condition existed since 1999.  The Veteran reported having regular menstruation with a 10 day cycle.  She described a history of urinary tract infection as often as 1-2 times in her whole lifetime and none after the surgery.  She reported pelvic pain which occurred three weeks before her cycle and after the cycle.  She did not have any urine incontinence.  The examiner noted that the Veteran was not receiving any treatment for her condition.  Pelvic examination revealed normal findings.  The examiner noted that the Veteran had a level scar at the suprapubic area above the bikini line measuring about 14.2 cm by .3cm with hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation or abnormal texture.  The examiner stated that the Veteran's diagnosis of cyst and adhesion of ovaries and fallopian tubes, status post lysis and left salpingo-oophorectomy progressed to cysts and adhesions to the ovaries and fallopian tubes status post lysis and left salpingo-oophorectomy with scar.  

Private treatment records from January 2009 document that the Veteran had pelvic pain for five years, which was constant and radiated to her rectum before and after menses.

Private treatment records from May 2009 document that the Veteran had pelvic pain that radiated to her lower abdomen.  She reported it was unbearable and occasionally relieved by Vicodin.  The impression was female pelvic pain due to uterine fibroids. 

VA treatment records from April 2009 document that the Veteran had fibroids in the uterus which increased in size compared with her examination performed in December 2006.  Her right ovary also increased in size with multiple cysts and one septated cyst.

The Veteran underwent a total hysterectomy in August 2009.

At her May 2011 hearing, the Veteran indicated that her service-connected condition had gotten worse because she had to get her right ovary removed as well as a total hysterectomy.

The Veteran was afforded a VA gynecological VA examination in May 2014.  On examination, she reported that "right now I am suffering from my bladder.  I go to the restroom constantly.  I tinkle a whole lot."  The examiner noted that the Veteran experienced hot flashes, but no pelvic pain.  She did not have any symptoms related to her ovary condition.  The examiner noted that the Veteran had infertility, hydrosalpinx, and tubal adhesions and stated that after reviewing the Veteran's records, it was his opinion that the Veteran's gynecologic issues were a preexisting condition present prior to her service.  As rationale, the examiner indicated that the Veteran's records clearly state that she had an exploratory laparotomy for an ovarian cyst before service.  Her service treatment records indicate pelvic adhesive disease present during her in-service surgery and thus, the adhesions must have been present prior to surgery.  He explained that this could have caused her tubal infertility and would indicate that she had a preexisting condition.  He stated that he was unable to state that her in-service surgery made any contribution to her subsequent surgeries and he saw no relation to any of these service issues and her hysterectomy.  He stated that he saw no connection or relationship to her in-service exploratory laparotomy and any of her subsequent conditions.  

In its March 2016 remand, the Board determined that the May 2014 VA examination was inadequate as the examination did not adequately reflect the current nature and severity of the Veteran's service-connected gynecological disability.  Thus, the Board remanded for another VA examination, 

The Veteran was afforded another VA examination for her ovary condition in July 2016.  On examination, she reported complaints of fever, difficulty with bowel movements, and painful urination for approximately 2-3 months.  She stated "it's nothing new, but I'm having problems down there, that's all."  Regarding her indications for her hysterectomy, she reported that she had "aching pain and bleeding a lot."  The Veteran reported no changes in her symptoms in 2005.  She stated that she "doesn't have gynecology problems because she doesn't have anything."  Prior to her hysterectomy, the Veteran reported that she had "cramping all in [her] back after [her] cycles."  The examiner stated that in his opinion, there is no relation between the Veteran's surgery in-service and her hysterectomy or oophorectomy because she did not have pain or bleeding until after service.  He noted that the Veteran's gynecologic complaints that resulted in her hysterectomy started after service.  He further stated that there is no "current nature and severity of the Veteran's service-connected residuals of cysts and adhesions of ovaries and fallopian tubes because the Veteran does not have any gynecologic complaints."

The Board finds the July 2016 VA examiner's opinion highly probative, as it was based on an interview with the Veteran, a complete review of the Veteran's record, and provided clear conclusions with supporting rationale.  In this regard, the examiner reviewed the Veteran's entire record, specifically asked her about the history of all of her gynecological symptoms, and inquired about her current symptoms.  See Neives-Rodgriguez v. Peake, 22 Vet. App. 295 (2008).  

Having considered all of the evidence of record, the Board finds that a compensable rating under DC 7169 is not warranted.  

The evidence of record indicates that the Veteran had her left ovary removed in service; however, her right ovary was not removed, and as such, a compensable rating is not warranted.  

The Board recognizes that the Veteran later had her right ovary completely removed.  However, because it was not as a result of or a progression of the Veteran's service-connected disability, consideration under the rating code would not be appropriate.  The Board acknowledges the Veteran's contentions that she believes that her insides were "packed in" after her in-service surgery and this caused her to later have her right ovary removed; however, the Board finds that her statements are outweighed by the competent and probative medical evidence of record, primarily the July 2016 VA examination, which indicates that her in-service surgery for her left ovary removal was not related to her later right ovary removal.  Again, while the Board is sympathetic to the Veteran's condition, the relationship of a gynecological condition is a complex medical question not capable of lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Moreover, with respect to the Veteran's reports of pelvic pain, uterine fibroids, and resulting hysterectomy and right salpingo-oophorectomy, the July 2016 VA examiner found that these conditions were not a progression of the Veteran's service-connected ovary disability and thus consideration of these symptoms and disabilities would not be appropriate.  

The Board also has considered whether a higher or separate rating could be applied under another diagnostic code.  As to the other codes in the schedule of ratings for gynecological conditions and disorders of the breast, no higher or separate rating would be appropriate based on the Veteran's service-connected conditions.  In addition, the Veteran is currently separately rated for her voiding dysfunction under 38 C.F.R. § 4.115 and the propriety of that rating is not currently under appeal.  

The Board notes that the Veteran has one scar due to her surgery associated with her service-connected disability.  The scar is 14.2 cm by .3cm with hyperpigmentation of less than six square inches.  There is no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation edema, keloid formation, hypopigmentation or abnormal texture.  The Veteran's scar is not of the head, face, or neck, is not deep and nonlinear, and does not cover an area of 144 square inches or greater.  See 38 C.F.R. § 4.118, DCs 7801-7805.  Therefore, a separate compensable rating for the Veteran's scar is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds that a compensable rating under DC 7619 for residuals of left ovary removal is not warranted.  The Veteran has not reported any other symptoms related to this service-connected condition that are not separately rated.  

Other Considerations

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of her disabilities on appeal.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected disabilities decided herein; however, the Board finds that her symptomatology for her depression was stable prior February 14, 2008, and her symptomatology for her residuals of cysts has been stable through the course of the appeal. Therefore, assigning staged ratings for such disabilities is not warranted.

The Board also has considered whether the Veteran is entitled to a greater level of compensation due to extraschedular considerations.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the 30 percent schedular evaluation for PTSD or the noncompensable schedular evaluation for the Veteran's ovary disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD and ovary disabilities show that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, with regard to the Veteran's PTSD, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran has any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.  Further, with regard to the Veteran's ovary disability, the Veteran has reported that she does not currently have any symptoms related to her service-connected ovary disability.  She did report pelvic pain and a later hysterectomy; however, those symptoms and disabilities were not a progression of her service-connected disability.  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate that the combined effects of the Veteran's service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

With regard to a total disability rating based on individual unemployability.  The Board notes that the most recent evidence of record indicates that the Veteran is currently employed, and therefore, the issue of TDIU has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In conclusion, Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for service-connected depression, not otherwise specified (NOS), from May 1, 2006 to February 13, 2008 and a compensable disability rating for service-connected residuals of cysts and adhesions of the ovaries and fallopian tubes, status post lysis and left salpingo-oophorectomy at any point during the course of the appeal; thus, the benefit of the doubt doctrine is not applicable and the claims for higher ratings must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a rating in excess of 30 percent for service-connected depression, not otherwise specified (NOS), from May 1, 2006 to February 13, 2008, is denied.

Entitlement to a compensable disability rating for service-connected residuals of cysts and adhesions of the ovaries and fallopian tubes, status post lysis and left salpingo-oophorectomy is denied.





____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


